Case 7:18-cv-00113 Document 65-2 Filed on 07/29/19 in TXSD Page 1 of 7



                  IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION

  FEDERICO FLORES, JR.,        §
  MARIA GUERRERO, and          §
  VICENTE GUERRERO,            §
      Plaintiffs,              §
                               §
                               §              CIVIL ACTION NO.7:18-cv-113
                               §
  v.                           §
                               §
  TEXAS SECRETARY OF STATE and §
  ARMANDINA MARTINEZ, ALMA     §
  GARCIA, ALICIA DOUGHERTY NO. §
  1, ALICIA DOUGHERTY NO. 2,   §
  YOLANDA MARTINEZ,            §
      Defendants.              §



                      ****************************

                            ORAL DEPOSITION OF

                               MARIA GUERRERO

                                 JULY 25, 2019

                      ****************************

        ORAL DEPOSITION OF MARIA GUERRERO, produced as a

  witness at the instance of the Defendant, and duly sworn,

  was taken in the above-styled and -numbered cause on the

  July 25th day of July, 2019, from 12:01 p.m. to 12:38 p.m.,

  before TOI K. DOWELL, CSR, in and for the State of Texas,

  reported by machine shorthand at the home of Vicente

  Guerrero and Maria Guerrero, 19 Florez Street, Roma, Texas,

  78584 pursuant to the Federal Rules of Civil Procedure and

  the provisions stated on the record or attached hereto.


                          Exhibit B - Page 1 of 7
                 Case 7:18-cv-00113 Document 65-2 Filed on 07/29/19 in TXSD Page 2 of 7

                                                                     2                                                                     4
 1             APPEARANCES
                                                                          1            (The Interpreter was duly sworn)
 2
 3 FOR THE PLAINTIFFS:                                                    2                  MARIA GUERRERO,
 4    Ms. Marty Vela                                                      3 having been first duly sworn, testified as follows:
      NAJVAR LAW FIRM
 5    2180 North Loop West, Suite 255
                                                                          4                   EXAMINATION
      Houston, Texas 77018-8014                                           5 BY MR. ABRAMS.
 6    Phone (281) 404-4696
                                                                          6     Q    Good afternoon. Can you please state your name for
      Email: jerad@najvarlaw.com
 7                                                                        7 the record.
 8 FOR THE DEFENDANTS:                                                    8     A   Marie Rosa Guerra.
 9    Mr. Michael R. Abrams
      ASSISTANT ATTORNEY GENERAL
                                                                          9     Q    My name is Michael Abrams, and I represent the
10    Office of the Attorney General-019                                 10 Texas Secretary of State in this case.
      General Litigation Division                                        11     A   Okay.
11    Post Office Box 12548, Capitol Station
      Austin, Texas 78711-2548                                           12            MR. JOSE GARZA: I’m Jose Garza, and I
12    Phone: (512)463-2120                                               13 represent several of the defendants.
      Email: michael.abrams@oag.texas.gov
                                                                         14     Q    (By Mr. Abrams) Ms. Guerrero, have you ever been
13
      Mr. Jose Garza                                                     15 deposed before?
14    GARZA GOLANDO MORAN                                                16     A   Never.
      405 North Saint Mary’s Street, Suite 700
15    San Antonio, Texas                                                 17     Q    So I just want to go over a few of the, sort of,
      Phone: (210)892-8543                                               18 ground rules of how depositions work just to help us go
16
                                                                         19 smoothly.
17
18 ALSO PRESENT: Nelson Troncoso, Interpreter                            20     A   Okay.
19                                                                       21     Q    So one thing is to give clear, verbal answers to
20
21
                                                                         22 the questions rather than shaking your head, and that’s so
22                                                                       23 that the court reporter can get a clear record of what’s
23
                                                                         24 happening.
24
25                                                                       25         And obviously we are working through a translator,
                                                                     3                                                                     5
 1                          INDEX                                         1 but please let me finish my question, and then have the
 2                                                                        2 translator finish the translation before you start, and then
 3 Appearances........................................... 2               3 I will wait until you finish and the answer’s been given
 4 MARIA GUERRERO                                                         4 before we move onto the next question.
 5       Examination by Mr. Abrams......................... 4             5     A   Okay.
 6       Examination by Mr. Garza.......................... 15            6     Q   And you understand that you are under oath today,
 7       Examination by Ms. Vela........................... 19            7 and it is the same duty to speak the truth as if you were
 8       Examination by Mr. Garza.......................... 20            8 under oath in court?
 9 Changes and Signature Page............................. 21             9     A   Okay.
10 Reporter’s Certificate................................. 23            10     Q   If you need to take a break, please let me know. I
11                       EXHIBITS                                        11 don’t think today’s deposition is going to go very long; but
12 NO. DESCRIPTION                                            PAGE       12 if we ever need to take a break, just let us know and we’ll
13 1      Declaration                                  7                 13 find the time to take a break.
14 2      Notice of Rejected Ballot                           12         14     A   Okay.
                                                                         15     Q   Have you ingested anything or taken any medication
15
                                                                         16 that would prevent you from understanding the questions that
16
                                                                         17 are being asked today?
17
                                                                         18     A   Just -- just my medication for blood pressure and
18
                                                                         19 my heart.
19
                                                                         20     Q   And so you are able to understand and respond to
20
                                                                         21 the questions that are being asked today; is that right?
21
                                                                         22     A   Yes. Yes.
22
                                                                         23     Q   Ms. Guerrero, what did you do to prepare for
23
                                                                         24 today’s deposition?
24
                                                                         25     A   Nothing. Just wait.
25

                                                 Integrity Legal Support Solutions
                                                          Exhibit B - Page 2 of 7
                                                      www.integrity-texas.com
           Case 7:18-cv-00113 Document 65-2 Filed on 07/29/19 in TXSD
                                                          Maria       Page 3-of 7/25/2019
                                                                  Guerrero      7

                                                                  6                                                                   8
 1     Q   Did you review any documents prior to the                   1   the attorney over here, every time I sign, I don’t write my
 2 deposition?                                                         2   complete name, Rosa. I just put the R.
 3   A No.                                                             3      Q And do you see the handwriting on Bullet 4?
 4   Q Did you meet with any attorneys before the                      4      A This right here (indicating)?
 5 deposition?                                                         5      Q Yes.
 6     A   No.                                                         6      A Yes. It’s in English, right?
 7     Q   Ms. Guerrero, are you currently employed?                   7      Q Did you write this?
 8     A   No.                                                         8      A No, no. I don’t know how to write like this.
 9     Q   When was the last time you were employed?                   9      Q Okay. Well, what it says is that you were home
10     A   Well, many years ago.                                      10   with your husband when you voted in the March 2018 primary
11     Q   What did you do?                                           11   election, and that we both signed the application and the
12     A   Work on the fields. Lettuce.                               12   ballot envelope.
13     Q   Okay. When did you move to Starr County?                   13      A Yes, uh-huh.
14     A   It’s been like 40 years already.                           14      Q So is that statement accurate?
15     Q   And were you born in Starr County?                         15      A Well, not mine nor my husband’s either.
16     A No. In Mexico, but I became a United States                  16      Q I’m sorry. What do you mean by that?
17 citizen already.                                                   17      A What do you mean?
18     Q And when did you become a United States citizen?             18             THE INTERPRETER: You’re asking if that’s
19     A I don’t remember the date, but it’s been like                19   correct?
20 20-something years ago. I’m not quite sure how many years.         20             MR. ABRAMS: Yeah, if that statement is
21   Q And Ms. Guerrero, are you married?                             21   correct.
22   A Yes.                                                           22      A Okay. Well, I don’t know. I did not write this.
23   Q And your husband is Vicente Guerrero?                          23      Q (By Mr. Abrams) Okay. Let me -- I can take a step
24     A   Yes.                                                       24   back.
25     Q   How long have you been married?                            25         Ms. Guerrero, are you eligible to vote in Starr

                                                                  7                                                                   9
 1     A   Sixty years. Too much.                                      1 County?
 2     Q    And do you have any children?                              2     A    Yes.
 3     A   Yes.                                                        3     Q    And are you registered to vote in Starr County?
 4     Q    How many children?                                         4     A    Yes.
 5     A   Four. Two males and two females. Yesterday was              5     Q    And do you ever vote in person?
 6 five months that one of my daughters passed away.                   6     A    Yes. At the beginning.
 7     Q    I’m very sorry -- sorry for that.                          7     Q    And do you ever vote by mail?
 8     A   Thank you.                                                  8     A    Yes. Several times.
 9     Q    Ms. Guerrero, what -- what claim -- well, I mean --        9     Q    In the March 2018 primary elections, did you vote
10 let me back up.                                                    10 by mail or submit -- did you submit an application to vote
11         Are you the plaintiff in a lawsuit brought against         11 by mail?
12 the Secretary of State and various officials for the early         12     A    My, gosh, I don’t remember that well, but I think
13 ballot -- ballot written board?                                    13 so. It’s been, like, two or three years that I’ve been
14     A   Yes.                                                       14 voting by mail.
15     Q    And what claims are you bringing in this lawsuit?         15     Q    Turn to the next page of this document.
16     A   Because they are saying that that is not the               16         Do you recognize this document?
17 signature for that vote, but that is the signature.                17            THE INTERPRETER: This one.
18            (M. Guerrero Exhibit No. 1 was marked.)                 18     A    This one right here (indicating)?
19     Q    (By Mr. Abrams) I’ve handed you what we’ll mark as        19     Q    (By Mr. Abrams) Yes.
20 Exhibit 1 of your deposition which -- oh -- which I’ll             20     A    Okay. I see my signature here, too.
21 represent to you is a Declaration that you have given in           21     Q    If you look at Box 10 -- yeah, it’s at the bottom
22 this case.                                                         22 there.
23         Can you please review the Declaration and verify           23     A    This one right here.
24 that this is your signature on the bottom?                         24     Q    Is that your signature?
25     A   Oh, yes, this is me. Like I was telling Mrs. -- to         25     A    And this is my phone number.

                                   Integrity Legal Support Solutions
                                            Exhibit B - Page 3 of 7
                                        www.integrity-texas.com
               Case 7:18-cv-00113 Document 65-2 Filed on 07/29/19 in TXSD Page 4 of 7

                                                                 10                                                                  12
 1     Q    And do you see where you’ve signed your name in Box        1      Q I’m not trying to ask any conversations you had
 2 10?                                                                 2   with the attorney, but can you tell me who the attorney was?
 3     A   Right here?                                                 3      A Well, he gave me his name but I forgot.
 4     Q    Yes.                                                       4      Q Was his name maybe Jared Najvar?
 5     A   Yes.                                                        5      A I can’t remember.
 6     Q    Is that your signature?                                    6             (M. Guerrero Exhibit No. 2 was marked.)
 7     A   Yes.                                                        7      Q (By Mr. Abrams) I want to show you what we’ll mark
 8     Q    And I notice that you didn’t -- your last name             8   as Exhibit 2. And I’ll represent that this is a Notice of
 9 doesn’t have your full -- it doesn’t state your full name.          9   Rejected Ballot from the Early Voting Ballot Board.
10         Is there a reason for that?                                10         Do you recognize this document?
11     A   Guerrero, yes, it’s there. Guerrero.                       11      A I don’t remember -- remember about this one.
12     Q    If you go back to the first page of your
                                                                      12   March 6th? I don’t think this is my writing here because it
13 Declaration, it says that you -- it says that you left out
                                                                      13   doesn’t even have the R here.
14 some letters of your last name because you did not want to
                                                                      14      Q And I’ll tell you, this is a notification to you
15 write over the word "date."
                                                                      15   that your ballot had been rejected.
16     A   Oh, yes. Yes.
                                                                      16      A Oh.
17     Q    So if you look back on the next page, on Page 2.
                                                                      17      Q Do you recall receiving this document?
18     A   This one? Yeah, because I didn’t want to write
                                                                      18      A No.
19 over this; so, that’s why I wrote it like this.
                                                                      19      Q So how do you recall learning when -- how do you
20     Q    So you did leave off a few letters of your last
                                                                      20   recall learning that your ballot in the March 2018 primary
21 name in your signature?
                                                                      21   was rejected?
22            MS. VELA: Objection, form.
                                                                      22      A Because the attorney came here. It was an attorney
23     A   Just an R. That’s it, or is it --
24     Q    (By Mr. Abrams) And if you turn to the last page          23   and another lady.
25 of the exhibit, do you recognize this document?                    24      Q And do you recall who the other woman was?
                                                                      25      A No, I didn’t -- I did not know her.
                                                                 11                                                                  13
 1     A    Yes, because this is my signature.                         1       Q Did you reach out to the woman and the attorney
 2     Q    Do you recognize this as a ballot envelope?                2   first, or did they reach out to you?
 3     A    Yes. It can -- and this three.                             3       A No. They -- they came over.
 4     Q    And you signed the ballot envelope with your               4       Q Did you -- were you expecting them when they came
 5 signature on the -- in the middle of the page there?                5   over?
 6     A    Where?                                                     6              MS. VELA: Objection, form.
 7     Q    At the top of the page?                                    7       A No. They suddenly showed up.
 8     A    Right here? Yes, this is my signature right here,          8       Q (By Mr. Abrams) Do you recall when this was?
 9 and this one over here (indicating).                                9       A No, I don’t have the date. They were here, but I
10     Q    Do you recall after submitting or -- do you recall        10   don’t know when.
11 after signing your ballot application and signing the              11       Q Would you be able to say if it was about a couple
12 envelope and you put the envelope in the mail or gave it to        12   of months ago?
13 another individual to put in the mail -- what -- what did          13       A No. More than that.
14 you do with the envelope once you signed it?                       14       Q Has it been a year since then?
                                                                      15       A No, not that much; but more than the two months.
15     A    We put it in the mail. Well, now I don’t remember
                                                                      16       Q So sometime between two months and a year ago you
16 if we put it in the mail or we gave it to the girl; but it
                                                                      17   received this visit?
17 was already packed or closed.
                                                                      18       A Yes. They were here.
18     Q    Okay. And when you say, "gave it to the girl," who
                                                                      19       Q And are you -- is it your testimony that at that
19 is that?
                                                                      20   time you learned that your March 2018 ballot had been
20     A    I do know her, but I don’t remember her name. It’s
                                                                      21   rejected?
21 just when they come here, just for this purpose.
                                                                      22              MS. VELA: Objection, leading.
22     Q    Do you recall receiving a notification that your
                                                                      23       A Yes.
23 ballot had been rejected?
                                                                      24       Q (By Mr. Abrams) And what did you do after that
24     A    Yes. Well, that was when the attorney came here,
                                                                      25   meeting?
25 and the other girl.

                                         Integrity Legal Support Solutions
                                                  Exhibit B - Page 4 of 7
                                              www.integrity-texas.com
          Case 7:18-cv-00113 Document 65-2 Filed on 07/29/19 in TXSD
                                                         Maria       Page 5-of 7/25/2019
                                                                 Guerrero      7

                                                               14                                                                     16
 1    A    Well, nothing.                                            1     Q    This is the application to receive a mail-in
 2    Q    So after learning that your ballot had been               2 ballot. Is that -- is that what you understand?
 3 rejected, did you reach out to anyone in the Starr County         3     A   Yes.
 4 clerk’s office?                                                   4     Q    And do you remember when Ms. Vela and -- was
 5    A    No.                                                       5 Ms. -- let me back up.
 6    Q    Did you reach out --                                      6         Was Ms. Vela with more than one person?
 7    A    No. I mean, I don’t have -- you don’t have any            7     A   No. It was two.
 8 knowledge of none of it.                                          8     Q    Do you remember when they came to your house?
 9    Q    Did you reach out -- after you learned that your          9     A   No, I don’t remember which date when they -- they
10 ballot had been rejected, did you reach out to or speak with     10 came.
11 anyone in the Texas Secretary of State’s office?                 11     Q    Okay. Did you know Ms. Vela?
12    A    No.                                                      12     A   I did not know her. I met her here.
13    Q    Did you -- other than the attorney and the woman         13     Q    Okay. And do you remember the name of the -- of
14 who was at this meeting, did you speak with anyone about         14 the woman that was with her?
15 your ballot being rejected?                                      15     A   No.
16    A    No.                                                      16     Q    Did -- did you already have the form at your house,
17    Q    Ms. Guerrero, do you intend to vote in future            17 or did they bring you the form?
18 elections?                                                       18     A   They brought it to me, and they left it here.
19    A    Yes.                                                     19     Q    Okay. If you could, turn the page -- to the last
20    Q    Do you intend to vote by mail or to go in person?        20 page. And do you know a Barbara Barrios?
21    A    Maybe I’ll go in person. I don’t want these              21     A   Oh, yes, I do know her, yes.
22 problems anymore.                                                22     Q    And how do you know her?
23    Q    So just to make sure I understand, it’s your             23     A   I had met her here in the area before. She used to
24 testimony that in the future you may go and vote in person       24 sell shoes.
25 instead of by mail?                                              25     Q    And do you remember if she came to your house?
                                                               15                                                                     17
 1    A Yes.                                                         1      A Yes, she was here before. I never went to her
 2    Q Have you voted in any election since the March 2018          2   house.
 3 primary?                                                          3      Q And did you see her sign this form?
 4    A No.                                                          4      A This one here? Yes.
 5          MR. ABRAMS: Uno momento. Give me a minute.               5      Q Okay. And did you give her -- was she here by
 6 I speak a little Spanish.                                         6   herself, or did she come with other people?
 7    Q (By Mr. Abrams) Ms. Guerrero, have you understood            7      A With the other lady -- with that lady.
 8 the questions that I’ve asked you today?                          8      Q So she came with Ms. Vela?
 9    A Yes.                                                         9      A (Witness nods head.)
10    Q And have I been courteous with you today?                   10      Q They both came --
11    A   Very courteous.                                           11             MR. GARZA: So -- I’m sorry. If she could
12         MR. ABRAMS: Okay. We will pass the witness.              12   answer the question.
13         MR. GARZA: And I just have a couple of                   13      A Yes.
14 questions -- follow-up questions.                                14      Q (By Mr. Garza) And so was the same two ladies that
15                   EXAMINATION                                    15   came -- that brought you the application that came when they
16 BY MR. GARZA:                                                    16   picked up your ballot?
17   Q First, if you could take a look again at the second          17      A Yes.
18 page of the first exhibit that you were shown.                   18      Q And did -- when you -- when you signed the
19    A   This one?                                                 19   application, did they take the application with them?
20    Q There, on the bottom of the page, it says -- that           20             MS. VELA: Objection, form.
21 is the name Modesta Vela.                                        21             THE INTERPRETER: When they signed?
22       Do you know who Modesta Vela is?                           22             MR. GARZA: When she signed.
23    A   That was -- that was one of the people that showed        23      A Yes, they took it, but it was already -- the
24 up here. They came here. This was when they brought the --       24   envelope was already closed.
25 the envelope.                                                    25      Q (By Ms. Garza) Did you put the stamp on the


                                  Integrity Legal Support Solutions
                                           Exhibit B - Page 5 of 7
                                       www.integrity-texas.com
               Case 7:18-cv-00113 Document 65-2 Filed on 07/29/19 in TXSD Page 6 of 7

                                                                  18                                                                  20
 1 application? We’re talking about the application first.              1                FURTHER EXAMINATION
 2     A   You mean on the envelope?                                    2 BY MR. GARZA:
 3     Q     Yes.                                                       3      Q   And I’m sorry to ask. How old are you?
 4     A   No.                                                          4      A   I’m going to be turning 80.
 5     Q     And on the -- on the -- on the third page, where           5            MR. GARZA: All right. Thank you.
 6 you signed for the ballot -- or where you voted, did you             6            MR. ABRAMS: I have no further questions.
 7 seal the envelope after you voted?                                   7               (Deposition concluded)
 8     A   Yes.                                                         8
 9     Q     And did you put the stamp on the -- on the ballot          9
10 envelope?                                                           10
11     A   I didn’t have any.                                          11
12     Q     And so did Ms. Barrios and Ms. Vela, did they take        12
13 your ballot with them?                                              13
14     A   Yes.                                                        14
15     Q     Did they witness how you voted?                           15
16     A   No.                                                         16
17     Q     Did -- when they came to pick up your ballot, did         17
18 you already have your ballot, or did they bring you a               18
19 ballot?                                                             19
20     A   No. They brought it to me.                                  20
21     Q     Do you know how they got your ballot?                     21
22             MS. VELA: Objection, form.                              22
23     A   No. They’ve always been involved working with               23
24 ballots -- votes.                                                   24
25     Q     (By Mr. Garza) So these two ladies have helped you        25
                                                                  19                                                                  21
 1 vote before?                                                         1             CHANGES AND SIGNATURE
                                                                        2   WITNESS NAME:_________________ DATE OF DEPOSITION:__________
 2     A   Yes. The previous years, yes.
                                                                        3   PAGE    LINE CHANGE REASON
 3     Q     And do you know if they had other ballots with them        4   ____________________________________________________________
 4 when they came to your house?                                        5   ____________________________________________________________
                                                                        6   ____________________________________________________________
 5     A   No. I didn’t notice that.
                                                                        7   ____________________________________________________________
 6     Q     You didn’t see them carrying other ballots with            8   ____________________________________________________________
 7 them?                                                                9   ____________________________________________________________
 8     A   No.                                                         10   ____________________________________________________________
                                                                       11   ____________________________________________________________
 9     Q     And when they brought the application for you, did
                                                                       12   ____________________________________________________________
10 you notice whether they had other applications with them?           13   ____________________________________________________________
11     A   No.                                                         14   ____________________________________________________________
12             MR. GARZA: I don’t have any other questions.            15   ____________________________________________________________
                                                                       16   ____________________________________________________________
13             MS. VELA: I just have a few questions.                  17   ____________________________________________________________
14                     EXAMINATION                                     18   ____________________________________________________________
15 BY MS. VELA:                                                        19   ____________________________________________________________
                                                                       20   ____________________________________________________________
16     Q     Ms. Guerrero, would you vote by mail again if you
                                                                       21   ____________________________________________________________
17 knew that your vote would be counted?                               22   ____________________________________________________________
18     A   No. I’m going to go in person.                              23   ____________________________________________________________
19     Q     And did the fact that your vote was rejected              24   ____________________________________________________________
                                                                       25   ____________________________________________________________
20 influence your decision?
21     A   Yes, because it was -- the signature was real. It
22 was not false -- not a false signature or forged signature.
23             MS. VELA: Thank you. That’s all I have.
24             MR. GARZA: I have one more question.
25

                                       Integrity Legal Support Solutions
                                                Exhibit B - Page 6 of 7
                                            www.integrity-texas.com
                  Case 7:18-cv-00113 Document 65-2 Filed on 07/29/19 in TXSD
                                                                 Maria       Page 7-of 7/25/2019
                                                                         Guerrero      7

                                                                  22                                                                      24
 1     I, MARIA GUERRERO, have read the foregoing deposition            1      ____ was not requested by the deponent or a party before
 2 and hereby fix my signature that same is true and correct,           2   the completion of the deposition.
 3 except as noted above.                                               3      I further certify that I am neither counsel for, related
 4                                                                      4   to, nor employed by any of the parties to the action in
 5            ____________________________                              5   which this proceeding was taken, and further that I am not
              MARIA GUERRERO                                            6   financially or otherwise interested in the outcome of the
 6                                                                      7   action.
 7 STATE OF ____________)                                               8      Subscribed and sworn to on this the 29th day of
 8 COUNTY OF _____________)                                             9   July, 2019
 9     Before me,_________________, on this day personally             10
10 appeared MARIA GUERRERO, known to me (or proved to me under         11                 _______________________________
11 oath or through______________) to be the person whose name                             Toi K. Dowell, CSR No. 2768
12 is subscribed to the foregoing instrument and acknowledged          12                 Certified Expires 12/31/2019
13 to me that they executed the same for the purposes and                                 Integrity Legal Support Solutions
14 consideration therein expressed.                                    13                 Firm Registration No. 528
15     Given under my hand and seal of office this _______                                PO Box 245
                                                                       14                 Manchaca, TX 78652
16 day of ___________, ________.
                                                                                          (512)320-8690
17
                                                                       15                 (512)320-8692 (fax)
18
                                                                       16
19
                                                                       17
              ___________________________
                                                                       18
20            NOTARY PUBLIC IN AND FOR
                                                                       19
              THE STATE OF ______________
                                                                       20
21
                                                                       21
22
                                                                       22
23
                                                                       23
24
                                                                       24
25
                                                                       25
                                                                  23
 1                 UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
 2                       MCALLEN DIVISION
 3 FEDERICO FLORES, JR.,                  §
     MARIA GUERRERO, and                  §
 4 VICENTE GUERRERO,                      §
          Plaintiffs,            §
 5                          §
                            § CIVIL ACTION NO.7:18-cv-113
 6                          §
     v.                      §
 7                          §
     TEXAS SECRETARY OF STATE and §
 8 ARMANDINA MARTINEZ, ALMA                   §
     GARCIA, ALICIA DOUGHERTY NO. §
 9 1, ALICIA DOUGHERTY NO. 2, §
     YOLANDA MARTINEZ,                    §
10        Defendants.                §
11
                        REPORTER’S CERTIFICATE
12               ORAL DEPOSITION OF MARIA GUERRERO
                          JULY 25, 2019
13
14        I, Toi K. Dowell, certified shorthand reporter in and
15 for the State of Texas, hereby certify to the following:
16        That the witness MARIA GUERRERO was duly sworn by the
17 officer and that the transcript of the deposition is a true
18 record of the testimony given by the witness;
19        I further certify that pursuant to the FRCP Rule
20 30(f)(1) that the signature of the Deponent
21        x was requested by the deponent or a party before the
22 completion of the deposition and returned within 30 days
23 from date of receipt of the transcript. If returned, the
24 attached Changes and Signature Page contains any changes and
25 the reasons therefore;


                                                  Integrity Legal Support Solutions
                                                           Exhibit B - Page 7 of 7
                                                       www.integrity-texas.com
